DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10394227. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely difference sets of the claims between the present application and the patent are not seen to involve an inventive step in which the claims in the patent reference cover all the claimed invention in the present application in view of ordinary and customary meaning in the art. It would have been obvious to one of ordinary skill in the art to realize that operation associated with the store measurement signature, an unexpected behavior, and an action in response to determining that the collective measurement signature is indicative of the unexpected behavior is commonly known in the art by respective historical sensor measurement or signature of the baseline collective measurement signature for each of the plurality sensors with one or more signals generate when the set of data is not within the expected range, and perform a preventive action, diagnostic operation, predictive operation, or some combination thereof in the reference patent.
 	The reference patent US 10394227, claims 1, 5-7,  discloses the present claimed invention, a multi-purpose  sensor configured to couple to a machine operating in an industrial environment , comprising: a housing; a plurality of sensor disposed within the housing of the multi-purpose sensor and configured to acquire a plurality of different types of datasets associated with the machine and a processor disposed within the housing of the multi-purpose sensor and configured to communicatively coupled to the plurality of sensors, wherein the processor is configured to: determine a collective measurement signature (baseline collective measurement signature) based on the plurality of different types of datasets (sets of data) acquired over a period of time (over time); compare the collective measurement signature to one or more stored measurement signature associated with unexpected behavior associated with one or more other machines of a same type of the machine; determine that the collective measurement signature is indicative of the unexpected behavior based on a comparison between the collective measurement signature and the one or more stored measurement signatures; generate one or more signals configured to cause a computing device to perform an action in response to determining that the collective measurement signature is indicative of the unexpected behavior, and transmit the one or more signals to the computing device. It is notice that the one or more stored measurement signature in the present claimed invention is commonly known such as historical sensor measurement (log), not within the expected range, and an action in response to determining that the collective measurement signature is indicative of the unexpected behavior is commonly such as perform a preventive action, diagnostic operation, predictive operation, or some combination thereof in the reference patent.
 	Claims 8-20 (particularly claims 8 and 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-17 and 19, Michalscheck et al of U.S. Patent No. 10942506. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely difference sets of the claims between the present application and the patent are not seen to involve an inventive step in which the claims in the patent reference cover all the claimed invention in the present application in view of ordinary and customary meaning in the art. It would have been obvious to one of ordinary skill in the art to realize that operation associated with the store measurement signature, an unexpected behavior, and an action in response to determining that the collective measurement signature is indicative of the unexpected behavior is commonly known in the art by respective historical sensor measurement or signature of the baseline collective measurement signature for each of the plurality sensors with one or more signals generate when the set of data is not within the expected range, and perform a preventive action, diagnostic operation, predictive operation, or some combination thereof in the reference patent.
 	The reference patent US 10942506, claims 1, 2, 5-17 and 19 discloses the present claimed invention, a method and a non-transitory computer-readable medium, comprising a plurality of sensor disposed within the housing of the multi-purpose sensor and configured to acquire a plurality of different types of datasets associated with the machine and a processor disposed within the housing of the multi-purpose sensor and configured to communicatively coupled to the plurality of sensors, wherein the processor is configured to: determine a collective measurement signature (baseline collective measurement signature) based on the plurality of different types of datasets (sets of data) acquired over a period of time (over time); compare the collective measurement signature to one or more stored measurement signature associated with unexpected behavior associated with one or more other machines of a same type of the machine; determine that the collective measurement signature is indicative of the unexpected behavior based on a comparison between the collective measurement signature and the one or more stored measurement signatures; generate one or more signals configured to cause a computing device to perform an action in response to determining that the collective measurement signature is indicative of the unexpected behavior, and transmit the one or more signals to the computing device. It is notice that the one or more stored measurement signature in the present claimed invention is commonly known such as historical sensor measurement (log), unexpected behavior such as outside the expected range, and an action in response to determining that the collective measurement signature is indicative of the unexpected behavior is commonly such as perform a preventive action, diagnostic operation, predictive operation, or some combination thereof in the reference patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2857